TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00883-CV


                                  D. F., a/k/a D. M., Appellant

                                                   v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 20TH DISTRICT COURT OF MILAM COUNTY,
    NO. CV37,031, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING

                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed January 2, 2017.

By request to this Court dated January 3, 2017, Angela Ralston requested an extension of time.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Angela Ralston is hereby ordered to

file the reporter’s record in this case on or before January 17, 2017. If the record is not filed by

that date, Ralston may be required to show cause why she should not be held in contempt

of court.

               It is ordered on January 4, 2017.



Before Justices Puryear, Pemberton and Goodwin